TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00429-CV


Columbia St. David's Healthcare System, L.P. d/b/a North Austin
Medical Center, Appellant

v.

Clara Sidney, Individually and as Personal Representative of
Robert Sidney, Jr., Appellee




FROM THE PROBATE COURT NO.1 OF TRAVIS COUNTY
NO. 73,332-A, HONORABLE GUY S. HERMAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


 Appellant Columbia St. David's Healthcare System, L.P. d/b/a North Austin Medical
Center and appellee Clara Sidney, individually and as personal representative of Robert Sidney, Jr.
have filed an agreed motion to set aside judgment and to remand the cause to the probate court for
rendition of judgment in accordance with their settlement agreement and to expedite the issuance
of mandate.  By their motion, the parties have informed this Court that all matters in controversy
have been settled by and between the parties subject only to the approval of the probate court as to
the allocation of the agreed upon settlement amount.  They, therefore, request that this Court set
aside the probate court's judgment without regard to the merits and remand the cause to the probate
court for rendition of judgment in accordance with the settlement agreement.  They also request the
expedited issuance of mandate.  Accordingly, we grant the parties' agreed motion and set aside the
probate court's judgment without regard to the merits and remand the case to the probate court for
rendition of judgment in accordance with the parties' agreement.  See Tex. R. App. P. 42.1(a)(2)(B).


  
					David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Vacated and Remanded on Agreed Motion
Filed:   August 29, 2003